198 Mich. App. 726 (1993)
499 N.W.2d 459
PEOPLE
v.
MUNN
Docket No. 149104.
Michigan Court of Appeals.
Submitted November 20, 1992, at Lansing.
Decided March 16, 1993, at 9:15 A.M.
Frank J. Kelley, Attorney General, Thomas L. Casey, Solicitor General, Michael D. Thomas, Prosecuting Attorney, and Edwin R. Brown, Assistant Prosecuting Attorney, for the people.
Roberta M. Gubbins, for the defendant on appeal.
Before: R.J. DANHOF, P.J., and J.H. GILLIS and W.R. BEASLEY,[*] JJ.
PER CURIAM.
Defendant pleaded guilty of first-degree *727 retail fraud, MCL 750.356c; MSA 28.588(3), and of being an habitual offender, third offense, MCL 769.11; MSA 28.1083. After being sentenced to 2 1/2 to 4 years' imprisonment, he filed this appeal as of right. We affirm.
Defendant's sole claim on appeal is that MCL 750.356c; MSA 28.588(3) is unconstitutionally vague because he had no way of knowing that his twenty-year-old conviction for the theft of a snowmobile could be used to enhance a misdemeanor shoplifting offense to a felony status. We disagree. The ordinary and plain language of the applicable statute provides, in clear and understandable terms, that anyone who commits a shoplifting offense that would otherwise be a misdemeanor under MCL 750.356d(1)(b); MSA 28.588(4)(1)(b) but who also has a prior conviction of, among other things, a larceny, is guilty of the felony offense of first-degree retail fraud. MCL 750.356c(2); MSA 28.588(3)(2). The language used to prohibit the act or conduct is not so vague that men of common intelligence must necessarily guess at its meaning. State Treasurer v Wilson (On Remand), 150 Mich. App. 78, 80-81; 388 NW2d 312 (1986). Further, defendant's challenge to the statute that is premised on a reading of its title only is without merit because an analysis of a void-for-vagueness claim requires an examination of the entire text of the applicable statute. People v Jackson, 140 Mich. App. 283; 364 NW2d 310 (1985). Finally, that defendant was unaware that his conduct was proscribed by a penal statute is irrelevant to a determination whether the statute is unconstitutionally vague. Ignorance of the law is no excuse. People v Turmon, 417 Mich. 638, 657; 340 NW2d 620 (1983) (citing 4 Blackstone, Commentaries, p 27).
Affirmed.
NOTES
[*]  Former Court of Appeals judges, sitting on the Court of Appeals by assignment pursuant to Administrative Order Nos. 1991-9 and 1992-6.